Exhibit 10.1
FURNITURE BRANDS INTERNATIONAL, INC.
EXECUTIVE SEVERANCE PLAN
(Amended and Restated Effective July 1, 2010)

1.   Purpose.       The Furniture Brands International, Inc. Executive Severance
Plan (the “Plan”) is a top hat welfare plan under the Employee Retirement Income
Security Act of 1974 and is intended to provide severance benefits to certain
key employees of Furniture Brands International, Inc. (the “Company”) in the
event of their termination of employment. The provisions herein are being
offered and provided at the sole discretion of the Company. This Plan was
originally effective May 3, 2007 and is amended and restated effective July 1,
2010.   2.   Definitions.       As used herein, the terms identified below shall
have the meanings indicated:     (a) “Administrator” means the Human Resources
Committee of the Board of Directors of the Company (unless and until the Board
appoints another committee to administer this Plan).     (b) “Board” means the
Board of Directors of the Company.     (c) “Cause” means the Company’s
termination of an Eligible Executive’s employment with the Company as a result
of: (i) engaging by the Eligible Executive in willful misconduct that is
materially injurious to Company; (ii) conviction of the Eligible Executive by a
court of competent jurisdiction of, or entry of a plea of nolo contendere with
respect to a felony; (iii) engaging by the Eligible Executive in fraud, material
dishonesty or gross misconduct in connection with the business of Company;
(iv) engaging by the Eligible Executive in any act of moral turpitude reasonably
likely to materially and adversely affect Company or its business; or (v) the
Eligible Executive’s current chronic abuse of or dependency on alcohol or drugs
(illicit or otherwise). No act or omission of the Eligible Executive shall be
“willful” if conducted in good faith or with a reasonable belief that such
conduct was in the best interests of the Company. No termination shall be for
“Cause” unless approved by a resolution of a majority of the members of the
Board after reasonable prior notice to the Eligible Executive and an opportunity
to appear (with the assistance of counsel) before the Board.     (d) “COBRA”
means the Consolidated Omnibus Budget Reconciliation Act of 1985.     (e) “Code”
means the Internal Revenue Code of 1986, as amended, and the regulations and
other guidance promulgated by the Treasury Department and the Internal Revenue
Service thereunder.

 



--------------------------------------------------------------------------------



 



  (f) “Constructive Termination” means the Eligible Executive’s voluntary
termination of employment with the Company as a result of:

  (i)   a material diminution in the Eligible Executive’s title, authority,
duties or responsibilities, or a change in the Eligible Executive’s supervisory
reporting relationship within the Company;     (ii)   a change, caused by the
Company, in geographic location of greater than fifty (50) miles of the location
at which the Eligible Executive primarily performs services for the Company; or
    (iii)   a material reduction in the Eligible Executive’s base pay, incentive
compensation or benefits.

     No voluntary termination by the Eligible Executive shall constitute a
“Constructive Termination” unless he shall have given (x) notice of the proposed
termination due to Constructive Termination, with particulars, to the Company
not later than ninety (90) days following the initial occurrence of the
condition above forming the basis for such termination and (y) the Company an
opportunity for 30 days after such notice within which to remedy such condition,
in which such condition is not remedied.
(g) “Disability” means any medically determinable physical or mental impairment
resulting in the Eligible Executive’s inability to perform the duties of his or
her position or any substantially similar position, where such impairment is
expected to result in death or is expected to last for a continuous period of
not less than six (6) months.
(h) “Eligible Executive” means a key employee of the Company who:

  (i)   is expressly designated as an “Eligible Executive” by the Company for
the purposes of this Plan pursuant to resolutions duly adopted by the Board; and
    (ii)   receives written notice of his or her status as an Eligible
Executive.

(i) “Operating Unit” shall mean any subsidiary, division or other business unit
of Company.
(j) “Qualifying Termination” means either:

  (i)   an involuntary termination of an Eligible Executive’s employment by the
Company without Cause; or     (ii)   a voluntary termination of an Eligible
Executive’s employment by the Eligible Executive as a result of a Constructive
Termination.

(k) “Severance Payment” means the aggregate gross amount of severance payments
determined in accordance with Section 4 of this Plan to be paid to an Eligible
Executive who is entitled to receive such severance benefits under this Plan.

2



--------------------------------------------------------------------------------



 



(l) “Specified Employee” means any employee of the Company and its Affiliates
that the Company determines is a Specified Employee within the meaning of
Section 409A of the Code. The Company shall determine whether an employee is a
Specified Employee by applying reasonable, objectively determinable
identification procedures established by the Board (or a committee thereof) from
time to time in accordance with Section 409A of the Code. For this purpose, an
“Affiliate” is any person or entity with whom the Company would be considered a
single employer under Sections 414(b) or 414(c) of the Code.
(m) “Termination Date” means the date on which an Eligible Executive has a
“separation from service,” within the meaning of Section 409A of the Code, from
the Company.

3.   Eligibility.

(a) Eligible Executives. Only Eligible Executives shall be eligible to receive
benefits under this Plan.
(b) Qualifying Termination. Subject to the conditions described herein,
including without limitation, the requirements of Section 10(a) of this Plan,
the Company will pay severance benefits under Section 4 of this Plan solely to
an Eligible Executive who incurs a Qualifying Termination.
(c) Non-Qualifying Termination. Notwithstanding any other provision of this Plan
to the contrary, nothing in this Plan shall be construed to require the Company
to pay any of the severance benefits under this Plan to an Eligible Executive if
the Eligible Executive terminates employment with the Company under any
circumstances that do not constitute a Qualifying Termination, including,
without limitation:

  (i)   a voluntary termination by the Eligible Executive (i.e., a termination,
including retirement, initiated by the Eligible Executive), other than a
Constructive Termination;     (ii)   the Company having terminated such Eligible
Executive’s employment for Cause;     (iii)   death; or     (iv)   Disability.

4.   Amount and Payment of Benefits.

          Subject to Section 10(a) of this Plan, an Eligible Executive who
incurs a Qualifying Termination shall be entitled to receive the severance
benefits described in this Section 4.

3



--------------------------------------------------------------------------------



 



(a) Severance Payment. Unless otherwise provided herein, an Eligible Executive
who incurs a Qualifying Termination shall receive a Severance Payment in an
amount equal to the sum of:

  (i)   one times the Eligible Executive’s annual base salary as of the Eligible
Executive’s Termination Date; and     (ii)   one times the Eligible Executive’s
target annual bonus under the Company’s Short-Term Incentive Plan with respect
to the year in which the Termination Date occurs.

(b) Method of Payment. Any Severance Payment made under this Plan shall be paid
in a single lump-sum cash payment, less all applicable withholding taxes, thirty
(30) days following the Eligible Executive’s Termination Date or as soon as
administratively practicable thereafter but in no event later than the latest
date permitted under Section 409A of the Code. Notwithstanding the foregoing, if
the Eligible Executive is a Specified Employee on his or her Termination Date,
the Severance Payment shall be paid on the first day of the seventh month
following the Eligible Executive’s Termination Date or, if earlier, the date the
Eligible Executive dies following such Termination Date.
(c) Equity Award Vesting. An Eligible Executive who incurs a Qualifying
Termination shall vest in any and all non-qualified stock options, incentive
stock options, stock appreciation rights, restricted stock, performance shares,
performance units, and restricted stock units (collectively, “Equity Awards”)
previously granted to the Eligible Executive by the Company that are outstanding
on the Eligible Executive’s Termination Date in accordance with the terms of the
plan(s) under which such Equity Awards were granted and, notwithstanding the
terms of the applicable plan or Equity Award, such Eligible Executive shall be
entitled to exercise each vested stock option and stock appreciation right until
the earlier of (i) the one (1) year anniversary of the Termination Date and
(ii) the last day of its original term.
(d) Short-Term Incentive Plan. An Eligible Executive who incurs a Qualifying
Termination shall be entitled to receive a prorated annual incentive bonus under
the Company’s Short-Term Incentive Plan (or successor plan) in respect of the
fiscal year during which the Termination Date occurs, the amount of which shall
be equal to the amount of the annual incentive bonus, if any, that would be due
under such Company’s Short-Term Incentive Plan (or successor plan) had the
Eligible Executive remained employed through the end of such fiscal year,
multiplied by a fraction, the numerator of which is the number of days in such
fiscal year prior to the Termination Date and the denominator of which is three
hundred sixty five (365), payable at the time such annual incentive bonus would
have been paid had the Eligible Executive remained employed through the date of
such payment.
(e) Long-Term Cash Plans. In the event that the Termination Date of an Eligible
Executive who incurs a Qualifying Termination occurs eighteen (18) months or
more after the commencement of a three-year performance cycle under the
Company’s Long-Term Incentive Plan, the Eligible Executive shall be entitled to
receive a payment equal

4



--------------------------------------------------------------------------------



 



to the pro-rata portion (determined as of the Termination Date) of the cash
payment otherwise payable under the terms of the Company’s Long-Term Incentive
Plan to that Eligible Executive. Such Payment will be paid at the same time that
the payment would have been paid under the Company’s Long-Term Incentive Plan
had the Eligible Executive continued employment through end of the performance
period during which the Termination Date occurred.
(f) Benefits Continuation. The Company (at its expense) shall, for a period of
twelve (12) months following the Eligible Executive’s Termination Date, provide
the following benefits to an Eligible Executive who incurs a Qualifying
Termination:

  (i)   reimburse the Eligible Executive for the reasonable costs of
outplacement services, reasonable job hunting expenses, travel costs, and
financial counseling costs associated with employment transition not to exceed
$40,000; provided that, a reimbursement shall be made as soon as practicable
after submission of appropriate expense reports but in no event later than the
end of the Eligible Executive’s taxable year following the year in which expense
was incurred; and     (ii)   allow the Eligible Executive to participate in the
welfare plans the Company generally makes available to its key employees on
substantially the same terms as an actively employed key employee (except that
the Eligible Executive may not continue to participate in the Company’s
Short-Term Disability and Long-Term Disability Plans); provided that health,
dental and vision benefit plan coverage shall be provided on an after-tax basis,
meaning that the Company shall report to the appropriate tax authorities the
cost of such coverage as taxable income to Eligible Executive.

5.   Sale of an Operating Unit.       Notwithstanding anything to the contrary
set forth herein, and subject to Section 10(a) of this Plan, an Eligible
Executive who incurs a Qualifying Termination in connection with the sale,
divestiture or other disposition of any Operating Unit shall be entitled to
receive the severance benefits described in Section 4 including an increase in
the multiplier set forth in Section 4(a) above from one times to one and one
half (1.5) times the results of the formulas set forth in such Section 4(a);
provided that the Eligible Executive is not offered continued employment, or
continues in employment, with the divested Operating Unit or the purchaser of
the assets of the Operating Unit, as the case may be, or their respective
affiliates on terms and conditions that would not constitute a Constructive
Termination.   6.   Non-Disclosure of Confidential Information.       Each
Eligible Executive expressly recognizes and acknowledges that during the
Eligible Executive’s employment with the Company, the Eligible Executive became
entrusted with, had access to, or gained possession of confidential and
proprietary information,

5



--------------------------------------------------------------------------------



 



    data, documents, records, materials, and other trade secrets and/or other
proprietary business information of the Company that is not readily available to
competitors, outside third parties and/or the public, including without
limitation, information about (i) current or prospective customers and/or
suppliers, (ii) employees, research, goodwill, production, and prices,
(iii) business methods, processes, practices or procedures, (iv) computer
software and technology development, and (v) business strategy, including
acquisition, merger and/or divestiture strategies (collectively or with respect
to any of the foregoing, the “Confidential Information”). The Eligible Executive
agrees, by acceptance of the benefits under this Plan, to protect and maintain
as confidential all Confidential Information concerning the business activities
of the Company that were acquired in connection with or as a result of the
performance of service for the Company for a period of twelve(12) months from
the Termination Date.

7.   Non-Compete.       For a period of twelve (12) months following termination
of the Eligible Executive’s employment hereunder, or for a period of eighteen
(18) months in the event of a termination of the Eligible Executive’s employment
pursuant to Section 5 above, the Eligible Executive shall not engage, or attempt
to engage, on his or her own behalf or on behalf of a third-party in any
“Competitive Activity”. The term “Competitive Activity” shall mean participation
by the Eligible Executive, without written consent of the Company, in the
part-time or full-time management or consulting of or for any business operation
of any enterprise if such operation engages in the design, manufacture,
marketing or retail of furniture.   8.   Administration/Amendment/Termination.

  (a)   Administrator. The Administrator has the sole discretionary authority to
construe and interpret this Plan and to make any and all determinations related
to administration of this Plan, including all questions of eligibility for
participation and benefits, to the maximum extent permitted by law. The
decisions, actions and interpretations of the Administrator are final and
binding on all parties.     (b)   Amendment/Termination. The Company reserves
the right to amend or terminate this Plan, in whole or in part, at any time. No
such amendment may impair the rights of an Eligible Employee who has terminated
employment pursuant to Section 3(b) of this Plan unless such amendment is agreed
to in a writing signed by the Eligible Executive and the Company.

9.   Claims for Benefits.       In the event an Eligible Executive disputes or
otherwise disagrees with the Company’s determination of the severance benefits
payable to him or her and desires to make a claim (the “claimant”) with respect
to any of the benefits provided hereunder, the claimant shall

6



--------------------------------------------------------------------------------



 



    so notify, in writing, the Administrator by actual receipt or registered
mail (addressed to the “Human Resources Committee, Furniture Brands
International, Inc., 1 N. Brentwood Blvd., St. Louis, MO 63105”) and shall
submit evidence of events constituting a termination of employment with the
Company. Any claim with respect to any of the benefits provided under this Plan
shall be made in writing within one hundred eighty (180) days of the later of
his or her becoming aware of the event which the claimant asserts entitles him
or her to severance benefits or the Company notifying him or her of its
determination of the severance benefits payable to him or her under this Plan as
a result of the occurrence of that event. Failure by the claimant to submit his
or her claim within such one hundred eighty (180) day period shall bar the
claimant from disputing the Company’s notification to him or her of its
determination of the severance benefits payable to him or her under this Plan as
a result of the occurrence of that event.

Upon receipt of a claim, the Administrator shall advise the claimant that a
reply will be forthcoming within a reasonable period of time, but ordinarily not
later than ninety (90) days, and shall, in fact, deliver such reply within such
period. However, the Administrator may extend the reply period for an additional
ninety (90) days for reasonable cause. If the reply period will be extended, the
Administrator shall advise the claimant in writing during the initial ninety
(90) day period indicating the special circumstances requiring an extension and
the date by which the Administrator expects to render the benefit determination.
The Administrator will inform the claimant in writing of its determination and
the reasons therefor in terms calculated to be understood by the claimant. The
notice shall set forth the specific reasons for the denial, make specific
reference to the pertinent Plan provisions on which the denial is based, and
describe any additional material or information necessary for the claimant to
perfect the claim and explain why such material or such information is
necessary. Such notice shall, in addition, inform the claimant what procedure
the claimant should follow to take advantage of the review procedures set forth
below in the event the claimant desires to contest the denial of the claim.
The claimant or his or her duly authorized representative may appeal the denial
of the claim to the Administrator at any time within sixty (60) days after the
receipt by the claimant of written notice from the Administrator of the denial
of the claim. In connection therewith, the claimant or his or her duly
authorized representative may request a review of the denied claim, may review
pertinent documents, and may submit issues and comments in writing. Upon receipt
of a request for review of a denied claim, the Administrator shall make a
decision with respect thereto and, not later than sixty (60) days after receipt
of a request for review, shall furnish the claimant with a decision on the
review in writing, including the specific reasons for the decision written in a
manner reasonably calculated to be understandable by the claimant or the
claimant’s attorney or accountant, as well as specific reference to the
pertinent provisions of this Plan upon which the decision is based. If special
circumstances require that the sixty (60) day time period be extended, the
Administrator will so notify the claimant within the initial sixty (60) day
period indicating the special circumstances requiring an extension and the date
by which the Administrator expects to render its decision on review, which will
be as soon as possible but not later than one hundred twenty (120) days after
receipt of the request for review. In reaching its decision, the Administrator
shall have the

7



--------------------------------------------------------------------------------



 



discretionary authority in good faith to determine on behalf of the Company all
questions arising under this Plan.

10.   Miscellaneous Provisions.

(a) Release. In consideration of the covenants under this Plan and as a
condition precedent to receiving any payments under this Plan, an Eligible
Executive shall (i) execute and deliver to the Company a release of all claims
in such form as requested by the Company within twenty-two (22) days following
the Eligible Executive’s Termination Date and (ii) not revoke the release during
the seven (7) day period following the date that the Eligible Executive executed
the release. The Company shall supply a form of such release to the Eligible
Executive no later than the Termination Date.
(b) Waiver. The failure of the Company to enforce at any time any of the
provisions of this Plan, or to require at any time performance of any of the
provisions of this Plan, shall in no way be construed to be a waiver of these
provisions, nor in any way to affect the validity of this Plan or any part
thereof, or the right of the Company thereafter to enforce every provision.
(c) Benefits Not Transferable. Except as may be required by law, no benefit that
shall be payable under this Plan to any Eligible Executive shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to alienate, sell, transfer, assign,
pledge, encumber or charge all or any part of the benefit shall be void;
provided, however, that, in the event of the death of a terminated Eligible
Executive prior to the end of the period over which such Eligible Executive is
entitled to receive severance benefits under this Plan, the severance benefits
payable hereunder shall be paid to the estate of such Eligible Executive or to
the person who acquired the rights to such benefits by bequest or inheritance.
Except as may be provided by law, no benefit shall in any manner be liable for,
or subject to, the debts, contracts, liabilities, engagements or torts of any
Eligible Executive, nor shall it be subject to attachment or legal process for,
or against, the Eligible Executive and the same shall not be recognized under
this Plan.
(d) Successors of the Company. The rights and obligations of the Company under
this Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.
(e) No Contract of Employment. The definitions and criteria set forth herein are
solely for the purpose of defining Plan eligibility. No legal rights to
employment are created or implied by this Plan, nor are any conditions or
restrictions hereby placed on termination of employment. Unless the employee has
a written employment agreement binding on the Company that provides otherwise,
employment with the Company is employment-at-will. As such, termination of
employment may be initiated by the Eligible Executive or by the Company at any
time for any reason that is not unlawful, with or without Cause.

8



--------------------------------------------------------------------------------



 



(f) Governing Law. To the extent not pre-empted by federal law, this Plan shall
be construed, administered and governed in accordance with and governed by the
laws of the State of Missouri, without regard for any conflict of law
principles. Any action concerning this Plan shall be brought in a court of
competent jurisdiction in Saint Louis County, Missouri and each party consents
to the venue and jurisdiction of such courts.
(g) Entire Plan. This Plan constitutes the Company’s entire Executive Severance
Plan for the Eligible Executive and, except as provided in Section 10(h) of this
Plan, supersedes any and all previous representations, understandings and plans
with respect to general severance for the Eligible Executives, and any such
representations, understandings and plans with respect to officer severance are
hereby canceled and terminated in all respects.
(h) Severability and Interpretation; No Duplication of Benefits. As to each
Eligible Executive who is a party to a Change in Control Agreement with the
Company, in the event of a conflict between the terms of this Plan and any of
the definitions or provisions in such Change in Control Agreement, the terms of
the Change in Control Agreement shall prevail. Whenever possible, each provision
of this Plan and any portion hereof shall be interpreted in such a manner as to
be effective and valid under applicable law, rules and regulations. If any
covenant or other provision of this Plan (or portion thereof) shall be held to
be invalid, illegal, or incapable of being enforced, by reason of any rule of
law, rule, regulation, administrative order, judicial decision or public policy,
all other conditions and provisions of this Plan shall, nevertheless, remain in
full force and effect, and no covenant or provision shall be deemed dependent
upon any other covenant or provision (or portion) unless so expressed herein.
The parties hereto desire and consent that the court or other body making such
determination shall, to the extent necessary to avoid any unenforceability, so
reform such covenant or other provision or portion of this Plan to the minimum
extent necessary so as to render the same enforceable in accordance with the
intent herein expressed. Under no circumstances shall an Eligible Executive be
entitled to any benefits under this Plan if the Eligible Executive has already
been provided with, or will be provided with, benefits under a Change of Control
Agreement between the Company and the Eligible Executive.
(i) No Mitigation Required. The Eligible Executive shall not be required to
mitigate the amount provided for in Section 4 of this Plan by seeking other
employment or otherwise, nor shall the amount of any payment provided for in
Section 4 of this Plan be reduced by any compensation earned by the Eligible
Executive as the result of employment by another employer after the date of
termination, or otherwise.
(j) Validity. In the event any provision of this Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of this Plan.
(k) Captions and Titles. Captions and titles have been used in this Plan only
for convenience, and in no way define, limit or describe the meaning of this
Plan or any part thereof.

9



--------------------------------------------------------------------------------



 



(l) Section 409A Savings Clause. This Plan is intended to comply with the
provisions of Section 409A of the Code and shall be administered and interpreted
in accordance with Section 409A of the Code. Without limiting the generality of
the foregoing, any term or provision that is determined by the Administrator to
have an ambiguous definition shall be interpreted, to the extent reasonable, to
comply with Section 409A of the Code. Each payment under this Plan shall be
treated as a separate payment for purposes of Section 409A of the Code. In no
event may an Eligible Executive, directly or indirectly, designate the calendar
year of any payment to be made under this Plan. All reimbursements and in-kind
benefits, including any taxable health, dental and vision benefits provided
under this Plan that constitute deferred compensation within the meaning of
Section 409A of the Code shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, without limitation, that
(i) in no event shall reimbursements by Company under this Plan be made later
than the end of the calendar year next following the calendar year in which the
applicable fees and expenses were incurred, provided, that the Eligible
Executive shall have submitted an invoice for such fees and expenses at least
ten (10) days before the end of the calendar year next following the calendar
year in which such fees and expenses were incurred; (ii) the amount of in-kind
benefits that Company is obligated to pay or provide in any given calendar year
(other than medical reimbursements described in Treas. Reg.
Section 1.409A-3(i)(1)(iv)(B)) shall not affect the in-kind benefits that
Company is obligated to pay or provide in any other calendar year; (iii) the
Eligible Executive’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than the end of
the third year following the year in which Eligible Executive’s Termination Date
occurred.

            FURNITURE BRANDS INTERNATIONAL, INC.
      By:   /s/ Beth Sweetman       Title: Senior Vice President- Human
Resources      Date: 2/24/10     

10